Citation Nr: 0127477	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  96-18 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for bursitis of the 
right knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952, from May 1968 until September 1969, and from 
March 1973 until March 1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 1995 
rating decision of the Boston, Massachusetts Regional Office 
(RO) which denied increased ratings for bilateral knee 
disability, and a low back disorder.

This case was remanded by a decision of the Board dated in 
May 1999.  Development having been attempted, the case if 
once again before the Board for appellate review.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected bilateral knee and low back disorder are 
more disabling than reflected by the currently assigned 
disability evaluations and warrant higher ratings.  

In this regard, it is pointed out that this case was remanded 
by a decision of the Board dated in May 1999, and that 
pursuant thereto, the veteran was scheduled for VA 
examinations for compensation and pension purposes for 
evaluation of his service-connected knees and low back.  In a 
letter dated in July 1999, He was also requested to furnish 
the names of providers, dates and places of treatment for his 
service-connected disabilities for further evaluation of the 
claims.  Correspondence was received from the veteran in 
October 1999 that he desired to withdraw his appeal for an 
"increase in my disability pension at this time...[and that he 
would] remain at my present level for now."  The Board 
observes that in a notation of record dated in September 
1999, it was recorded that the appellant missed the clinical 
appointments, but that upon contact, expressed a willingness 
to report if the examinations were rescheduled.  However, 
subsequent documentation of record dated in November 1999 
indicated that the appellant refused to report for the 
rescheduled examinations.  The veteran wrote in December 1999 
that he missed his appointment for a variety of reasons, 
namely, that he did not know the locations he was being sent 
for examination, that he could not make the trip because of 
his medical condition, that he was told the doctor would not 
be in that day, because he became nervous going into Boston 
due to the traffic and construction, and because he had an 
office visit with his own physician which had been scheduled 
prior to the VA visit.  The appellant ended his letter by 
requesting that he be allowed to "suffer in peace."  In the 
Informal Hearing Presentation dated in September 2001, the 
representative requested that the veteran be provided another 
opportunity to be examined by the VA.

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001). 

The Board points out that prior to applying the above law and 
regulations, it is necessary for the results of a current VA 
examination of the veteran to be of record in order to assess 
the current degree of disability with respect to the service-
connected disabilities.  In this regard, the Board finds that 
the duty to assist the appellant has been fully complied with 
to the extent feasible.  The Boards notes in this instance 
that the veteran has been afforded at least two opportunities 
to report for VA examination but has failed to do, and 
appears to indicate that he is unwilling to be examined by 
the VA.  The duty to assist is not a one-way street.  See 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The veteran must take 
some responsibility in helping to develop his claim.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2001).  As this case needs additional 
development, in view of the representative's written 
presentation, an opportunity to report for an additional 
examination will be afforded the veteran, unless he 
specifically withdraws the appeal.

The Board notes, however, that while this case has been 
undergoing development, there has been a significant change 
in the law.  In November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2001)).  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  The new law 
and regulations apply, essentially, to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (Nov. 9, 2000).  

The RO has not yet considered the veteran's claim in the 
context of the new law, nor has the veteran had an 
opportunity to prosecute his claim in that context. With 
respect to this case, the record reflects that the appellant 
indicated in correspondence to the RO dated in December 1999, 
that he had seen his private physician for treatment of 
service-connected disability.  With respect to this case, the 
record reflects that the appellant indicated in 
correspondence to the RO dated in December 1999, that he had 
seen his private physician for treatment of service-connected 
disability.  Pursuant to the mandate of the VCAA, these 
records should be requested and secured. On remand, the RO 
should undertake any other action deemed necessary to ensure 
that the requirements of the new law have been satisfied.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the matter to the RO.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

The Board also notes that the appellant has explained the 
reasons for his failure to report, but also appears to be 
withdrawing his claims for increased ratings for the service-
connected disabilities at issue.  The Board finds that 
further clarification is indicated in this regard.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, and subsequent regulations, 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures, 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)), are fully satisfied.  
Development should include writing to 
the veteran and asking him to clearly 
indicate whether or not he desires to 
pursue his claims for increased ratings.  
If so, he should be requested to provide 
the names and address of any provider 
from whom he has sought treatment for 
those disorders.  If release of 
information forms are needed the 
appellant or his representative, as 
appropriate, should provide such 
authorization.  In the alternative, the 
appellant or his representative is free 
to obtain the records and submit them to 
the RO.  If he desires to withdraw his 
appeal, he must so state, in writing, to 
the RO.  If so, the case should then be 
returned to the Board for dismissal.

2.  If he desires to continue the 
appeal, he should be afforded an 
additional opportunity to report for a 
VA or other official examination, as 
closely as to his home as possible.  He 
should indicate a willingness to report 
for the examination prior to the 
examination being scheduled.  If the 
examination is scheduled the claims 
folder should be provided to the 
examiner for review prior to the 
examination  All indicated tests should 
be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  

3.  After receipt of any additional 
information, the RO should again take 
adjudicatory action on the veteran's 
claims.  If the benefits sought are 
denied, a supplemental statement of the 
case should be issued, and he and his 
representative should have opportunity 
to respond thereto.  Thereafter, the 
case should be returned to the Board, if 
in order.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


